Citation Nr: 1818314	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-25 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel


INTRODUCTION

The Appellant had multiple periods of active duty or training (ACDUTRA) and inactive duty training (INACDUTRA) in the Army National Guard of South Carolina.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a May 2012 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran withdrew his request for a Board hearing in July 2017. 


FINDING OF FACT

The Appellant's coronary artery disease is not the result of disease or injury incurred in or aggravated by active military service, or any period of ACDUTRA or INACDUTRA.  


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease are not met.  38 U.S.C. §§ 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  A standard July 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The Appellant's service treatment and personnel records, private treatment records, and records from the Social Security Administration (SSA) have been obtained.  

While VA has not obtained a medical examination or opinion regarding any cardiovascular disability, the Appellant will not be prejudiced because the duty to provide a medical examination and opinion is not triggered by the record.  VA must provide an examination when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service; and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159; McLendon v. Nicholson, (2006).  As discussed below, the record lacks competent evidence that the Appellant's coronary artery disease or acute myocardial infarction was incurred or aggravated during a period of active service, active duty for training, or inactive duty training.

Thus, VA's duty to assist has been met.

II.  Service Connection 

The Appellant contends he is entitled to service connection for coronary artery disease due to an alleged heart attack during a drill weekend in 1983.  The medical evidence of record establishes that the Appellant has a current diagnosis of coronary artery disease.  

VA disability compensation may be paid to a veteran who has a current disability that is the result of an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military, naval, or air service.  38 U.S.C. §§ 1131. 

"Active military, naval or air service" includes (A) any period of active duty service; (B) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (C) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in the line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident during such training.  38 U.S.C. § 101 (24); 38 C.F.R. §3.6. 

The service treatment records do not contain any evidence or reports of a heart attack that occurred during ACDUTRA or INACDUCTRA.  The Appellant testified that he was unable to remember the month his heart attacked occurred in 1983 but he did recall that during the evening his daughter had to rush him to the hospital, where he required surgery to install a pacemaker.  The service treatment records do not contain any notes or investigations pertaining to the 1983 heart attack during drill.  Nor do the records contain restrictions related to the Appellant's heart condition or pacemaker during the time period right after the alleged heart attack.  However, the service treatment records do contain notes from the Appellant's private doctor excusing him from drill in May 1991and January 1994 due to his heart related condition.  

The service treatment records note the Appellant's past history of subendocardinal myocardial infarction in 1991.  In February 1996, when completing his annual medical certificate, the Appellant reported a history of myocardial infarction in October 1993 but, notably, he did not report his alleged heart attack during the drill weekend in 1983.  Also, the Appellant's SSA records reveal that the Appellant reported having a heart attack in 1995 but again he did not report his alleged heart attack in 1983 during the drill weekend.  See Medical Treatment Record - Furnished by SSA February 2012 p.48.  Moreover, at the Appellant's August 1996 physical examination for the National Guard, he only reported a "mild myocardial infarction" from two years prior.  

The Board finds that the preponderance of the evidence does not establish that the Appellant had an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident during active or inactive duty training.  See 38 U.S.C. § 101 (24); 38 C.F.R. §3.6.  The Appellant's allegations are inconsistent with the evidence of record, which shows, at the earliest, the Appellant had a myocardial infarction in 1991.  The Board notes the Appellant only alleges the 1983 heart attack occurred during a period of active or inactive duty training.  The record reveals that the Appellant consistently reported myocardial infarctions between 1991 and 1995; however, he repeatedly failed to report his 1983 heart attack.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the Board finds the Appellant's testimony to be of low credibility as it is inconsistent with the evidence of record.  As the evidence of record does not establish that the 1983 heart attack occurred during a period of ACDUTRA or INACDUTRA, the Board finds entitlement to service connection for coronary artery disease is not warranted.    


ORDER

Entitlement to service connection for coronary artery disease is denied.



____________________________________________
DONNIE R. HACHEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


